 

Exhibit 10(h)(xi)

 

CHANGE IN CONTROL AGREEMENT

BETWEEN IDACORP, INC.

AND

______________________

 

 

            THIS AGREEMENT, is by and between IDACORP, Inc., an Idaho
corporation (the "Corporation") and __________________ (the "Executive") and is
effective on the date established pursuant to Section 15 of this Agreement (the
"Effective Date").
 

W I T N E S S E T H: 

            WHEREAS, the Executive is a valuable employee of the Corporation or
a Subsidiary of the Corporation, an integral part of its management, and a key
participant in the decision-making process relative to short-term and long-term
planning and policy for the Corporation; and 

            WHEREAS, the Corporation wishes to encourage the Executive to
continue his career and services with the Corporation or a Subsidiary, as the
case may be, following a Change in Control; and 

            WHEREAS, the Board has determined that it would be in the best
interests of the Corporation and its shareholders to assure continuity in the
management of the Corporation's, including Subsidiaries', administration and
operations in the event of a Change in Control by entering into this Agreement
with the Executive;

             NOW THEREFORE, it is hereby agreed by and between the parties
hereto as follows:

             1.                  Definitions.
 

a.                   "Board" shall mean the Board of Directors of the
Corporation.
 

b.                  "Cause" shall mean the Executive's fraud or dishonesty which
has resulted or is likely to result in material economic damage to the
Corporation or a Subsidiary of the Corporation, as determined in good faith by a
vote of at least two-thirds of the non-employee directors of the Corporation at
a meeting of the Board at which the Executive is provided an opportunity to be
heard.

c.                   "Change in Control" shall mean:





1

--------------------------------------------------------------------------------

(i)  any person (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the "1934 Act") and as used in Section 13(d) of the 1934
Act), excluding (A) the Corporation or any Subsidiary, (B) a corporation or
other entity owned, directly or indirectly, by the stockholders of the
Corporation immediately prior to the transaction in substantially the same
proportions as their ownership of stock of the Corporation, (C) an employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any Subsidiary or (D) an underwriter temporarily holding securities pursuant to
an offering of such securities ("Person")) is the beneficial owner (as defined
in Rule 13d-3 under the 1934 Act), directly or indirectly, of 20% or more of the
combined voting power of the then outstanding voting securities eligible to vote
generally in the election of directors of the Corporation; provided, however,
that no Change in Control will be deemed to have occurred as a result of a
change in ownership percentage resulting solely from an acquisition of
securities by the Corporation;

(ii)  any Person has commenced a tender or exchange offer to acquire any stock
of the Corporation (or securities convertible into stock) for cash, securities
or any other consideration provided that, after the closing of the offer with
full shareholder subscription, such Person would be the beneficial owner (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 20% or
more of the combined voting power of the then outstanding voting securities
eligible to vote generally in the election of directors of the Corporation
(calculated as provided in Paragraph (d) of Rule 13d-3 under the 1934 Act in the
case of rights to acquire stock);

(iii)  all required shareholder approvals have been obtained for a merger,
consolidation, reorganization or share exchange, or sale of all or substantially
all of the assets, of the Corporation or Idaho Power Company (a "Qualifying
Transaction"), unless, immediately following such Qualifying Transaction, all of
the following have occurred: (A) all or substantially all of the beneficial
owners of the Corporation immediately prior to such Qualifying Transaction will
beneficially own in substantially the same proportions, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation or other entity resulting from such Qualifying Transaction
(including, without limitation, a corporation or other entity which, as a result
of such transaction, owns the Corporation or all or substantially all of the
Corporation's assets either directly or through one or more subsidiaries) (as
the case may be, the "Successor Entity"), (B) no Person will be the beneficial
owner (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
20% or more of the combined voting power of the then outstanding voting
securities eligible to vote generally in the election of directors of the
Successor Entity and (C) at least a majority of the members of the board of
directors of the Successor Entity will be Incumbent Directors;

(iv)  shareholder approval of a complete liquidation or dissolution of the
Corporation or Idaho Power Company; or





2

--------------------------------------------------------------------------------

(v)  within a 24-month period, individuals who were directors of the Board
immediately before such period ("Incumbent Directors") cease to constitute at
least a majority of the directors of the Board; provided, however, that any
director who was not a director of the Board at the beginning of such period
shall be deemed to be an Incumbent Director if the election or nomination for
election of such director was approved by the vote of at least two-thirds of the
directors of the Board then still in office (A) who were in office at the
beginning of the 24-month period or (B) whose election or nomination for
election was so approved, in each case, unless such individual was elected or
nominated as a result of an actual or threatened election contest or as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of any Person other than the Board; or

(vi)  consummation of any transaction described in Section 1(c)(iii) or 1(c)(iv)
if such transaction was not approved by shareholders.

For avoidance of doubt, transactions for the purpose of dividing Idaho Power
Company's assets into separate distribution, transmission or generation entities
or such other entities as the Corporation or Idaho Power Company may determine
shall not constitute a Change in Control unless so determined by the Board.

Upon the Board's determination that (x) a tender offer that constituted a Change
in Control under Section 1(c)(ii) will not result in a Person becoming the
beneficial owner (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of 20% or more of the combined voting power of the then outstanding
voting securities eligible to vote generally in the election of directors of the
Corporation or (y) the Qualifying Transaction described in Section 1(c)(iii)
will not be closed or (z) a complete liquidation or dissolution of the
Corporation or Idaho Power Company that was approved by shareholders, as
described in Section 1(c)(iv), will not occur, a Change in Control shall be
deemed not to have occurred from such date of determination forward, and this
Agreement shall continue in effect as if no Change in Control had occurred
except to the extent termination requiring payments under this Agreement occurs
prior to such Board determination.

 

d.                  "Compensation" shall mean the sum of (i) the Executive's
annual base salary at the time of termination and (ii) the Executive's target
annual bonus in the year of termination (or, if as of the date of termination no
target annual bonus has yet been determined for the year of termination, the
target annual bonus for the prior year).

e.                   "Constructive Discharge" shall mean any of the following:

(i)  any material failure by the Corporation to comply with any of the
provisions of this Agreement;

(ii)  the Corporation or a Subsidiary of the Corporation requiring the Executive
to be based at any office or location more than 50 miles from the location at
which the Executive was based on the day prior to the Change in Control;

(iii)  a reduction which is more than de minimis in (A) the Executive's annual
rate of base salary or maximum annual bonus opportunity, (B) the long-term
incentive compensation the Executive has the opportunity to earn, determined in
the aggregate if multiple long-term incentive opportunities exist or (C) the
combined annual benefit accrual rate under the Corporation's qualified defined
benefit pension plan and/or the Idaho Power Company Security Plan for Senior
Management Employees, as in effect immediately prior to the Change in Control
(except if such reduction is a part of a reduction for all executive officers);

(iv)  the Corporation's failure to require a successor entity to assume and
agree to perform the Corporation's obligations pursuant to Section 9; or





3

--------------------------------------------------------------------------------

(v)  a reduction which is more than de minimis in the long term disability and
life insurance coverage provided to the Executive under the Corporation's life
insurance and long term disability plans as in effect immediately prior to the
Change in Control.

No such event described hereunder shall constitute Constructive Discharge unless
the Executive has given written notice to the Corporation specifying the event
relied upon for such termination within one year after the occurrence of such
event (but in no event later than the Ending Date) and the Corporation has not
remedied such within 30 days of receipt of such notice.  The Corporation and
Executive, upon mutual written agreement, may waive any of the foregoing
provisions which would otherwise constitute a Constructive Discharge.

f.                    "Coverage Period" shall begin on the Starting Date and end
on the Ending Date.

g.                   "Disability" shall mean an injury or illness which
permanently prevents the Executive from performing services to the Corporation
and which qualifies the Executive for payments under the Corporation's long term
disability plan, which for purposes of this Agreement shall be the Idaho Power
Company Long Term Disability Plan.

h.                   "Ending Date" shall be the date which is 36 full calendar
months following the date on which a Change in Control occurs or if the Change
in Control is shareholder approval pursuant to Section 1(c)(iii) or 1(c)(iv),
the date which is 36 months following the consummation of the transaction
subject to such shareholder approval.

i.                     "Starting Date" shall be the date on which a Change in
Control occurs.

j.                    "Subsidiary" means any corporation of which more than 50%
of the outstanding stock having ordinary voting power to elect a majority of the
board of directors of such corporation is now or hereafter owned, directly or
indirectly, by the Corporation.

2.                  Term.

This Agreement shall be effective as of the Starting Date and shall continue
thereafter until the 36 month anniversary of the later of (i) such date or (ii)
if the Change in Control causing the Agreement to be effective is shareholder
approval pursuant to Section 1(c)(iii) or 1(c)(iv), the date of the consummation
of the transaction subject to such shareholder approval; provided, however, the
Corporation's obligations, if any, to provide payments and/or benefits pursuant
to Section 3 of this Agreement and the obligations of the Corporation and the
Executive under Section 5 of this Agreement shall survive the termination of
this Agreement. 

3.                  Severance Benefits.





4

--------------------------------------------------------------------------------

a.                   If the Executive's employment with the Corporation and all
Subsidiaries is terminated by the Corporation or a Subsidiary for any reason
other than Cause, death, or Disability (for avoidance of doubt, transfer of
employment between or among the Corporation and any of its Subsidiaries shall
not constitute a termination of employment by the Corporation or a Subsidiary
for purposes of this Agreement), or by the Executive in the event of a
Constructive Discharge, in either case at any time during the Coverage Period,
then,

(i)         within five business days after such termination, the Corporation
shall pay or cause to be paid to the Executive (or if the Executive dies after
termination of employment but before receiving all payments to which he has
become entitled hereunder, to the estate of the Executive) the following
amounts:

(A)  accrued but unpaid salary and accrued but unused vacation and sick time in
accordance with the Corporation's or a Subsidiary's, as the case may be,
Flexible Time Off or similar program, as may be amended from time to time; and

(B)  a lump sum cash amount equal to two and one-half times the Executive's
Compensation; and

(ii)        the Executive shall be entitled to the following additional
severance benefits:

(A)  notwithstanding anything in any other award notice or agreement providing
otherwise, as applicable, (1) all of the Executive's outstanding stock options
and stock appreciation rights shall become immediately vested and exercisable;
(2) all of the Executive's outstanding shares of restricted stock and restricted
stock units shall become immediately vested in full (at target levels for any
performance-based restricted stock or restricted stock units); and (3) the
target payout opportunity under all of the Executive's outstanding performance
units or performance shares (or other similar awards with performance-based
vesting) shall become immediately vested at target levels;

(B)  outplacement services commencing within 12 months of the Starting Date and
extending for a period of not more than 12 months, the scope and provider of
which shall be selected by the Executive in his sole discretion (but at a total
cost to the Corporation of not more than $12,000); and

(C)  for a period commencing with the month in which termination of employment
shall have occurred and ending 24 months thereafter, the Executive and, as
applicable, the Executive's covered dependents shall be entitled to all benefits
under the Corporation's welfare benefit plans (within the meaning of Section
3(1) of the Employee Retirement Income Security Act of 1974, as amended), as if
the Executive were still employed during such period, at the same level of
benefits and at the same dollar cost to the Executive as is available to all of
the Corporation's senior executives generally.  If and to the extent that
equivalent benefits shall not be payable or provided under any such plan, the
Corporation shall pay or provide (or cause to be paid or provided) equivalent
benefits on an individual basis.  The benefits provided in accordance with this
Section 3(a)(ii)(C) shall be secondary to any comparable benefits provided by
another employer.





5

--------------------------------------------------------------------------------

b.                  Notwithstanding anything to the contrary contained in this
Agreement, if the Executive voluntarily terminates employment for any reason
(unless, prior to such termination, the Corporation has given notice to the
Executive that it intends to terminate the Executive's employment for Cause) in
the first full calendar month following the one year anniversary of the Change
in Control (provided, that, (i) in the case of a Change in Control under Section
1(c)(ii), the one year anniversary shall be the first anniversary of the date
the tender offer is completed, provided the tender offer has resulted in a
Person becoming the beneficial owner (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, of 20% or more of the combined voting power of the
then outstanding voting securities eligible to vote generally in the election of
directors of the Corporation and (ii) in the case of a Change in Control under
Section 1(c)(iii) or 1(c)(iv), the one year anniversary shall be the first
anniversary of the date of the consummation of the transaction or event
constituting the Change in Control), the Corporation shall pay (or cause to be
paid) to the Executive (or the Executive's estate upon death) the amounts and
provide to the Executive the benefits provided under Section 3(a); provided,
however, the lump sum amount calculated under Section 3(a)(i)(B) shall be
multiplied by 2/3, and the welfare benefits provided pursuant to Section
3(a)(ii)(C) shall continue for 18 months rather than 24 months.





6

--------------------------------------------------------------------------------

c.                   (i)         If Independent Tax Counsel (as that term is
defined below) determines that the aggregate payments and benefits provided or
to be provided to the Executive pursuant to this Agreement, and any other
payments and benefits provided or to be provided to the Executive from the
Corporation or any of its Subsidiaries or other affiliates or any successors
thereto constitute "parachute payments" as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code") (or any successor
provision thereto) ("Parachute Payments") that would be subject to the excise
tax imposed by Section 4999 of the Code (the "Excise Tax"), then, except as
otherwise provided in the next sentence, such Parachute Payments shall be
reduced to the extent necessary so that no portion thereof shall be subject to
the Excise Tax.  If Independent Tax Counsel determines that the Executive would
receive in the aggregate greater payments and benefits on an after tax basis if
the Parachute Payments were not reduced pursuant to this Section 3(c), then no
such reduction shall be made; provided, however, that in such case the
provisions of Sections 3(c)(ii) and 3(c)(iii) shall not be operative.  The
determination of the Independent Tax Counsel under this subsection (i) shall be
final and binding on all parties hereto.  The determination of which payments or
benefits shall be reduced to avoid the Excise Tax shall be determined in the
sole discretion of the Corporation; provided, however, that unless the Executive
gives written notice specifying a different order to the Corporation to
effectuate the limitations described above, the Corporation shall first reduce
or eliminate, as the case may be, those payments or benefits that will cause a
dollar-for-dollar reduction in total Parachute Payments, and then by reducing or
eliminating other Parachute Payments, to the extent possible, in reverse order
beginning with payments or benefits that are to be paid the farthest in time
from the date the reduction or elimination is to be made.  Any notice given by
the Executive pursuant to the preceding sentence, unless prohibited by law,
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive's rights and entitlement to any benefits or
compensation.  For purposes of this Section 3(c), "Independent Tax Counsel"
shall mean a lawyer, a certified public accountant with a nationally recognized
accounting firm, or a compensation consultant with a nationally recognized
actuarial and benefits consulting firm with expertise in the area of executive
compensation tax law, who shall be selected by the Corporation and shall be
acceptable to the Executive (the Executive's acceptance not to be unreasonably
withheld), and whose fees and disbursements shall be paid by the Corporation.

(ii)        The Executive shall notify the Corporation in writing within 30 days
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Executive of an Excise Tax.  Upon receipt of such notice, the
Corporation may, in its sole discretion, either contest such claim, provide the
Executive with an additional payment (a "Gross-Up Payment") intended to
reimburse the Executive for any such Excise Tax and all taxes (including any
Excise Tax) imposed upon the Gross-Up Payment and any interest or penalties with
respect to such taxes (except to the extent such interest or penalty results
from the Executive's failure to act in accordance with the Corporation's or a
Subsidiary's reasonable directions or the Executive's failure to exercise due
care), or do nothing.  If the Corporation notifies the Executive in writing that
it desires to contest such claim and that it will bear the costs and provide the
indemnification as required by this sentence, the Executive shall:

(A)       give the Corporation any information reasonably requested by the
Corporation relating to such claim,

(B)       take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

(C)       cooperate with the Corporation in good faith in order to effectively
contest the claim, and





7

--------------------------------------------------------------------------------

(D)       permit the Corporation to participate in any proceedings relating to
the claim; provided, however, that the Corporation shall pay (or cause to be
paid) directly all costs and expenses (including any interest and penalties,
except to the extent such interest or penalty results from the Executive's
failure to act in accordance with the Corporation's or a Subsidiary's reasonable
directions or the Executive's failure to exercise due care) incurred in
connection with the contest and shall indemnify and hold the Executive harmless,
on an after-tax basis, for any Excise Tax or income or other tax, including
interest and penalties with respect thereto (except to the extent such interest
or penalty results from the Executive's failure to act in accordance with the
Corporation's or a Subsidiary's reasonable directions or the Executive's failure
to exercise due care), imposed as a result of such representation and payment of
costs and expenses.  The Corporation shall control all proceedings taken in
connection with such contest; provided, however, that if the Corporation directs
the Executive to pay such claim and sue for a refund, the Corporation shall,
unless prohibited by law, advance (or cause to be advanced) the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income or
other tax, including interest or penalties with respect thereto (except to the
extent such interest or penalty results from the Executive's failure to act in
accordance with the Corporation's or a Subsidiary's reasonable directions or the
Executive's failure to exercise due care), imposed with respect to such advance
or with respect to any imputed income with respect to such advance.  If the
advancement described in the preceding sentence is prohibited by law, the
Corporation and the Executive shall cooperate in an effort to determine an
alternative approach to payment of the claim in a manner permitted by applicable
law and consistent with original intent and economic benefit to the Executive of
this provision.

(iii)       If, after the receipt by the Executive of an amount advanced by the
Corporation pursuant to Section 3(c)(ii), the Executive becomes entitled to
receive a refund with respect to a payment by the Corporation with respect to
such claim, the Executive shall, within 10 days after the receipt of such
refund, pay to the Corporation the amount of such refund, together with any
interest paid or credited thereon after taxes applicable thereto.

(iv)       Notwithstanding anything herein to the contrary, this Section 3(c)
shall be interpreted (and, if determined by the Corporation to be necessary,
reformed) to the extent necessary to fully comply with the Sarbanes-Oxley Act
and Section 409A of the Code; provided that the Corporation agrees to maintain,
to the maximum extent practicable, the original intent and economic benefit to
the Executive of the applicable provision without violating the provisions of
the Sarbanes-Oxley Act and Code Section 409A.

d.                  In the event of any termination of the Executive's
employment described in Section 3(a) or Section 3(b), the Executive shall be
under no obligation to seek other employment, and there shall be no offset
against amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment; provided, however, to
the extent the Executive receives medical and health benefits from a subsequent
employer, medical and health benefits provided pursuant to Section 3(a)(ii)(C)
shall be secondary to those received from the subsequent employer.

e.                   It is intended that the payments and benefits provided
under this Agreement are in lieu of, and not in addition to, severance payments
and benefits provided under any severance, change in control or similar plan or
policy of the Corporation or a Subsidiary or under any other severance, change
in control or similar agreements with the Corporation or any Subsidiary, whether
written or oral ("Other Severance Benefits").  Unless waived by the Executive,
Other Severance Benefits the Executive receives, or will receive in the future,
shall reduce payments and benefits provided hereunder.

4.                  Nature of Obligation.

The Corporation shall not be required to establish a special or separate fund or
other segregation of assets to assure payments under this Agreement, and, if the
Corporation shall make any investments to aid it in meeting its obligations
hereunder, the Executive shall have no right, title or interest in or to any
such investments except as may otherwise be expressly provided in a separate
written instrument relating to such investments.  Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Corporation and the Executive or any other person.  To the extent that any
person acquires a right to receive payments under this Agreement such right
shall be no greater than the right of an unsecured creditor. 

5.                  Full Settlement; Litigation Expenses; Arbitration.





8

--------------------------------------------------------------------------------

a.                   Except as provided below, the Corporation's obligation to
make or cause to be made the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Corporation or a Subsidiary may have against the Executive or others.  The
Corporation agrees to pay, upon written demand therefor by the Executive, all
legal fees and expenses the Executive reasonably incurs as a result of any
dispute or contest (regardless of the outcome thereof) by or with the
Corporation or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement, plus in each case, interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code. 
Notwithstanding the foregoing, the Executive agrees to repay to the Corporation
any such fees and expenses paid or advanced by the Corporation if and to the
extent that the Corporation or such others obtains a judgment or determination
that the Executive's claim was frivolous or was without merit from the
arbitrator or a court of competent jurisdiction from which no appeal may be
taken, whether because the time to do so has expired or otherwise. 
Notwithstanding any provision hereof or in any other agreement, the Corporation
may offset any other obligation it has to the Executive by the amount of such
repayment.  In any such action brought by the Executive for damages or to
enforce any provisions of this Agreement, he shall be entitled to seek both
legal and equitable relief and remedies, including, without limitation, specific
performance of the Corporation's obligations hereunder, in his sole discretion.

b.                  In the event of any dispute or difference between the
Corporation and the Executive with respect to the subject matter of this
Agreement and the enforcement of rights hereunder, either the Executive or the
Corporation may, by written notice to the other, require such dispute or
difference to be submitted to arbitration.  The arbitrator or arbitrators shall
be selected by agreement of the parties or, if they cannot agree on an
arbitrator or arbitrators within 30 days after the Executive has notified the
Corporation of his desire to have the question settled by arbitration, then the
arbitrator or arbitrators shall be selected by the American Arbitration
Association (the "AAA") upon the application of the Executive.  The
determination reached or award rendered in such arbitration shall be final and
binding on both parties without any right of appeal or further dispute, subject
to the applicable state or federal laws relating to arbitration determinations
or awards.  Enforcement of an arbitration award by such arbitrator may be sought
in any court of competent jurisdiction.  The arbitrators shall not be bound by
judicial formalities and may abstain from following the strict rules of evidence
and shall interpret this Agreement as an honorable engagement and not merely as
a legal obligation.  Unless otherwise agreed by the parties, any such
arbitration shall take place in Boise, Idaho, and shall be conducted in
accordance with the Rules of the AAA.  The Executive's expenses for such
proceeding shall be paid, or repaid to the Corporation as the case may be, as
provided in subsection (a) of this Section 5.

6.                  Tax Withholding.

The Corporation may withhold from any payments made under this Agreement all
federal, state or other taxes as shall be required pursuant to any law or
governmental regulation or ruling. 

7.                  Entire Understanding.





9

--------------------------------------------------------------------------------

This Agreement contains the entire understanding between the Corporation and the
Executive with respect to the subject matter hereof and supersedes any prior
severance, change in control or similar agreement between the Corporation and
the Executive (including, without limitation, the Change in Control Agreement by
and between the Corporation and the Executive, which was executed by the
Executive on ____________, _____); provided, however, that, except as otherwise
provided in this Section 7 and in Sections 3(c) and 3(e), this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to the
Executive of any kind elsewhere provided. 

8.                  Severability.

If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect. 

9.                  Consolidation, Merger, or Sale of Assets.

            If the Corporation consolidates or merges into or with, or transfers
all or substantially all of its assets to, another entity the term "Corporation"
as used herein shall mean such other entity and this Agreement shall continue in
full force and effect.  In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by this
Agreement, the Corporation shall require such successor expressly and
unconditionally to assume and agree to perform the Corporation's obligations
under this Agreement, in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place. 

10.              Notices.

All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class as follows:  

to the Corporation:

 

IDACORP, Inc.

Attention: General Counsel

P.O. Box 70

Boise, Idaho  83707

to the Executive:

At the address (or to the facsimile number) last shown on the records of the
Corporation.





10

--------------------------------------------------------------------------------

 

or to such other address as either party shall have previously specified in
writing to the other.

11.              No Attachment.

Except as required by law, no right by the Executive or his estate to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.

 12.              Binding Agreement.

This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Corporation and their respective permitted successors and
assigns.

 13.              Modification and Waiver.

Prior to the date of a Change in Control or, if earlier, the date of a public
announcement of a transaction or event which if consummated would be a Change in
Control ("Pre-Change in Control Event"), this Agreement may be terminated,
modified or amended by action of a majority of the members of the Board.  After
a Change in Control or Pre-Change in Control Event, this Agreement may not be
terminated, modified or amended except by an instrument in writing signed by the
parties hereto.  No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument signed by the party
charged with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived. 

14.              Headings of No Effect.

The section headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.

15.              Effective Date and Executive Acknowledgments.

This Agreement shall become effective on the Starting Date.  The Executive
acknowledges that he has read and understands the provisions of this Agreement. 
The Executive further acknowledges that he has been given an opportunity for his
legal counsel to review this Agreement and that the provisions of this Agreement
are reasonable and that he has received a copy of this Agreement. 





11

--------------------------------------------------------------------------------

16.              Not Compensation for Other Plans.

Except for amounts paid pursuant to Section 3(a)(i)(A) that are considered
compensation, earnings or wages for purposes of any employee benefit plan of the
Corporation or its Subsidiaries, it is understood by all parties hereto that
amounts paid and benefits provided hereunder are not to be considered
compensation, earnings or wages for purpose of any employee benefit plan of the
Corporation or its Subsidiaries, including, but not limited to, the qualified
retirement plan or the Idaho Power Company Security Plan. 

17.              Release.

Notwithstanding any provision herein to the contrary, the Corporation shall not
have any obligation to pay (or cause to be paid) any amount or provide any
benefit under this Agreement unless and until the Executive executes a release
of the Corporation, its Subsidiaries and other affiliates and related parties,
in such form as the Corporation may reasonably request, of all claims against
the Corporation, its Subsidiaries and other affiliates and related parties
relating to the Executive's employment and termination thereof and unless and
until any revocation period applicable to such release has expired. 

18.              Governing Law.

This Agreement and its validity, interpretation, performance, and enforcement
shall be governed by the laws of Idaho.

19.              Code Section 409A.

a.                   If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A or any
regulations or Treasury guidance promulgated thereunder, the Corporation shall,
after consulting with the Executive, reform such provision to comply with Code
Section 409A; provided that the Corporation agrees to make only such changes as
are necessary to bring such provisions into compliance with Code Section 409A
and to maintain, to the maximum extent practicable, the original intent and
economic benefit to the Executive of the applicable provision without violating
the provisions of Code Section 409A.





12

--------------------------------------------------------------------------------

b.                  Notwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed on the date of termination of employment
to be a "specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is required to be delayed in compliance with Section 409A(a)(2)(B) such
payment or benefit shall not be made or provided (subject to the last sentence
hereof) prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Executive's "separation from service" (as such
term is defined in Treasury Regulations issued under Code Section 409A) or (ii)
the date of his death (the "Deferral Period").  Upon the expiration of the
Deferral Period, all payments and benefits deferred pursuant to this Section 19
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.  Notwithstanding the foregoing, to the extent that
the foregoing applies to the provision of any ongoing welfare benefits to the
Executive that would not be required to be delayed if the premiums therefor were
paid by the Executive, the Executive shall pay the full cost of premiums for
such welfare benefits during the Deferral Period and the Corporation shall pay
(or cause to be paid) to the Executive an amount equal to the amount of such
premiums paid by the Executive during the Deferral Period promptly after its
conclusion.

            IN WITNESS WHEREOF, the Corporation and the Executive both intending
to be legally bound have duly executed and delivered this Agreement, to be
effective as of the date set forth in Section 15.

IDACORP, INC.

By:__________________________

Its

Date: ________________________

EXECUTIVE

__________________________________

Date: ________________________





13

--------------------------------------------------------------------------------